Proceeding under article 78 of the CPLR to review respondent’s determination, dated May 20, 1970 and made after a hearing, suspending petitioner’s motor vehicle operator’s license for 60 days *836for violation of subdivision (a) of section 1180 of the Vehicle and Traffic Law. Determination modified, on the law, by reducing the suspension to 10 days. As so modified, determination confirmed, without costs. In our opinion, it was an abuse of discretion to impose a penalty greater than a 10-day suspension. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.